           Case 2:19-cr-00062-APG-DJA Document 78 Filed 06/25/20 Page 1 of 6



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 SHAHEEN P. TORGOLEY
   Assistant United States Attorney
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6059
   Shaheen.Torgoley@usdoj.gov
 6 Attorneys for the United States

 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9

10 UNITED STATES OF AMERICA,                          2:19-CR-062-APG-DJA

11                 Plaintiff,                         Stipulation to Modify the Plea Agreement
                                                      as to Louis Fahim Senegal and Order
12          v.

13 LOUIS FAHIM SENEGAL,

14                 Defendant.

15          The United States of America and Louis Fahim Senegal, and his counsel, Raquel
16 Lazo, agree as follows:

17          1.     The government and Louis Fahim Senegal seek to modify the Plea
18 Agreement (ECF No. __) only as to the property listed for forfeiture. The Plea Agreement

19 will remain in effect as to all other aspects of the agreement.

20          2.     The defendant knowingly and voluntarily agrees to the forfeiture of the
21 property and the imposition of the forfeiture of the property as set forth in this Stipulation to

22 Modify the Plea Agreement and the Forfeiture Allegations of the Superseding Criminal

23 Indictment.

24          3.     The defendant understands that the district court will impose forfeiture of the
25 property.

26          4.     Louis Fahim Senegal admits that from November 28, 2018, until his arrest on
27 April 1, 2019, he conspired to distribute marijuana in Nevada and elsewhere. This

28 conspiracy aimed to sell marijuana, primarily in Nevada, from what appeared to be a
             Case 2:19-cr-00062-APG-DJA Document 78 Filed 06/25/20 Page 2 of 6



1    licensed marijuana delivery business: the “Marijuana Delivery Line.” In actuality the

2    business was unlicensed and therefore could not sell or deliver marijuana, legally, pursuant

3    to Nevada’s sale of marijuana laws. A quantity of cash, totaling $47,743.31, seized by police

4    from Mr. Senegal’s apartment on December 15, 2018, represented proceeds from Mr.

5    Senegal’s unlicensed marijuana business. Additionally, three firearms—an Anderson

6    Manufacturing Rifle, S/N 14038246; a Davis Industries Handgun, S/N AP370753; a

7    Springfield Armory Handgun, S/N 309393; and any and all ammunition located in Mr.

8    Senegal’s apartment—were acquired by proceeds from the same business.

9            5.     The defendant knowingly and voluntarily:

10                  a.      Agrees to the district court imposing the civil judicial forfeiture or the

11   criminal forfeiture of:

12                             i.   Anderson Manufacturing Rifle, S/N: 14038246;

13                          ii.     Davis Industries Handgun, S/N: AP370753;

14                         iii.     Springfield Armory Handgun, S/N: 309393;

15                         iv.      $47,743.31; and

16                          v.      any and all ammunition

17   (all of which constitutes property);

18                  b.      Agrees to the abandonment, the civil administrative forfeiture, the civil

19   judicial forfeiture, or the criminal forfeiture of the property;

20                  c.      Abandons or forfeits the property to the United States;

21                  d.      Relinquishes all possessory rights, ownership rights, and all rights,

22   titles, and interests in the property;

23                  e.      Waives defendant’s right to any abandonment proceedings, any civil

24   administrative forfeiture proceedings, any civil judicial forfeiture proceedings, or any

25   criminal forfeiture proceedings of the property (proceedings);

26                  f.      Waives service of process of any and all documents filed in this action

27   or any proceedings concerning the property arising from the facts and circumstances of this

28   case;

                                                      2
            Case 2:19-cr-00062-APG-DJA Document 78 Filed 06/25/20 Page 3 of 6



1                     g.    Waives any further notice to defendant, defendant’s agents, or

2    defendant’s attorney regarding the abandonment or the forfeiture and disposition of the

3    property;

4                     h.    Agrees not to file any claim, answer, petition, or other documents in

5    any proceedings concerning the property; agrees not to contest, or to assist any other person

6    or entity in contesting, the forfeiture; and agrees to withdraw immediately any claim,

7    answer, petition, or other documents in any proceedings;

8                     i.    Waives the statute of limitations, the CAFRA requirements, Fed. R.

9    Crim. P. 7, 11, 32.2, and 43(a), including, but not limited to, forfeiture notice in the

10   charging document, the court advising defendant of the forfeiture at the change of plea, the

11   court having a forfeiture hearing, the court making factual findings regarding the forfeiture,

12   the court failing to announce the forfeiture at sentencing, and all constitutional

13   requirements, including but not limited to, the constitutional due process requirements of

14   any proceedings concerning the property;

15                    j.    Waives defendant’s right to a jury trial on the forfeiture of the

16   property;

17                    k.    Waives all constitutional, legal, and equitable defenses and claims to

18   the forfeiture or abandonment of the property in any proceedings, including, but not limited

19   to, (1) constitutional or statutory double jeopardy defenses and claims and (2) defenses and

20   claims under the Excessive Fines or Cruel and Unusual Punishments Clauses of the Eighth

21   Amendment to the United States Constitution;

22                    l.    Agrees to the entry of an Order of Forfeiture of the property to the

23   United States;

24                    m.    Waives the right to appeal any Order of Forfeiture;

25                    n.    Agrees the property is forfeited to the United States;

26                    o.    Agrees and understands the abandonment, the civil administrative

27   forfeiture, the civil judicial forfeiture, or the criminal forfeiture of the property shall not be

28   treated as satisfaction of any assessment, fine, restitution, cost of imprisonment, or any

                                                      3
            Case 2:19-cr-00062-APG-DJA Document 78 Filed 06/25/20 Page 4 of 6



1    other penalty the Court may impose upon defendant in addition to the abandonment or the

2    forfeiture;

3                   p.     Agrees and understands the USAO may amend the forfeiture order at

4    any time to add subsequently located property or substitute property pursuant to Fed. R.

5    Crim. P. 32.2(b)(2)(C) and 32.2(e);

6                   q.     Acknowledges that the amount of the forfeiture may differ from, and

7    may be significantly greater than or less than, the amount of restitution;

8                   r.     Agrees to take all steps as requested by the USAO to pass clear title of

9    the property to the United States and to testify truthfully in any judicial forfeiture

10   proceedings. Defendant understands and agrees that the property represents proceeds

11   and/or facilitating property of illegal conduct and is forfeitable. Defendant shall provide the

12   USAO with a full and complete financial disclosure statement under penalty of perjury

13   within 10 days of executing the plea agreement. The financial statement shall disclose to the

14   USAO all assets and financial interests valued at more than $1,000. Defendant understands

15   these assets and financial interests include all assets and financial interests that defendant

16   has an interest, direct or indirect, whether held in defendant’s name or in the name of

17   another, in any property, real or personal. Defendant shall also identify all assets valued at

18   more than $1,000 which defendant has transferred to third parties or diverted from

19   defendant directly to third parties, since November 28, 2018, including the location of the

20   assets and the identity of any third party; and

21                  s.     The defendant admits the property is (1) any firearm or ammunition

22   involved in or used in any violation of any other criminal law of the United States, 21

23   U.S.C. § 841(a)(1) and 21 U.S.C. § 846; (2) any firearm or ammunition intended to be used

24   in any offense punishable under the Controlled Substances Act, 21 U.S.C. § 841(a)(1) and

25   21 U.S.C. § 846; (3) any property, real or personal, which constitutes or is derived from

26   proceeds traceable to violations of 21 U.S.C. § 841(a)(1), a specified unlawful activity as

27   defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(D), or 21 U.S.C. § 846, conspiracy to

28   commit such offense (4) any property constituting, or derived from, any proceeds obtained,

                                                       4
            Case 2:19-cr-00062-APG-DJA Document 78 Filed 06/25/20 Page 5 of 6



1    directly or indirectly, as the result of violations of 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 846;

2    (5) any property used, or intended to be used, in any manner or part, to commit, or to

3    facilitate the commission of 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 846; (6) all moneys,

4    negotiable instruments, securities, or other things of value furnished or intended to be

5    furnished in exchange for a controlled substance or listed chemical in violation of 21 U.S.C.

6    § 841(a)(1) and 21 U.S.C. § 846, all proceeds traceable to such an exchange, and all moneys,

7    negotiable instruments, and securities used or intended to be used to facilitate any violation

8    of 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 846; and (7) any firearm used or intended to be

9    used to facilitate the transportation, sale, receipt, possession, or concealment of property

10   described in 21 U.S.C. § 881(a)(1) and 881(a)(2), in violation of 21 U.S.C. § 841(a)(1) and

11   21 U.S.C. § 846, and are subject to forfeiture pursuant to 18 U.S.C. § 924(d)(1) with 28

12   U.S.C. § 2461(c); 18 U.S.C. § 924(d)(1), (2)(C), and (3)(B) with 28 U.S.C. § 2461(c); 18

13   U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1); 21 U.S.C. § 853(a)(2);

14   21 U.S.C. § 853(p); 21 U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c); and 21 U.S.C. §

15   881(a)(11) with 28 U.S.C. § 2461(c).

16          6.     Each party acknowledges and warrants that its execution of the Stipulation is

17   free and is voluntary.

18          7.     The Stipulation contains the entire agreement between the parties.

19          8.     Except as expressly stated in the Stipulation, no party, officer, agent,

20   employee, representative, or attorney has made any statement or representation to any other

21   party, person, or entity regarding any fact relied upon in entering into the Stipulation, and

22   no party, officer, agent, employee, representative, or attorney relies on such statement or

23   representation in executing the Stipulation.

24          9.     The persons signing the Stipulation warrant and represent that they have full

25   authority to execute the Stipulation and to bind the persons and/or entities, on whose behalf

26   they are signing, to the terms of the Stipulation.

27          10.    This Stipulation shall be construed and interpreted according to federal

28   forfeiture law and federal common law. The jurisdiction and the venue for any dispute

                                                    5
              Case 2:19-cr-00062-APG-DJA Document 78 Filed 06/25/20 Page 6 of 6



1    related to, and/or arising from, this Stipulation is the unofficial Southern Division of the

2    United States District Court for the District of Nevada, located in Las Vegas, Nevada.

3             11.   Each party shall bear his or its own attorneys’ fees, expenses, interest, and

4    costs.

5             12.   This Stipulation shall not be construed more strictly against one party than

6    against the other merely by virtue of the fact that it may have been prepared primarily by

7    counsel for one of the parties; it being recognized that both parties have contributed

8    substantially and materially to the preparation of this Stipulation.

9             IT IS HEREBY CERTIFIED, pursuant to 28 U.S.C. § 2465(a)(2), that there was

10   reasonable cause for the seizure and forfeiture of the property.

11

12   DATED: 6/24/2020                                    DATED:

13
                                                         NICHOLAS A. TRUTANICH
14                                                       United States Attorney
15
                                                                            Digitally signed by SHAHEEN
                                                         SHAHEEN TORGOLEY TORGOLEY
                                                                            Date: 2020.06.24 14:17:38 -07'00'

16   RAQUEL LA LAZO                                      SHAHEEN P. TORGOLEY
     Counsel for Louis Fahim Senegal                     Assistant United States Attorney
17

18   DATED:         6/24/2020

19

20                    for
     Louis Fahim Senegal
21

22

23
                                                     IT IS SO ORDERED:
24

25

26                                                   UNITED STATES DISTRICT JUDGE
27
                                                     DATED:
                                                     Dated: June 25, 2020.
28

                                                    6
